DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of light extraction features positioned on the light guide and distributed non-uniformly on the light guide with a density that varies over the light exit surface of the light guide [claim 1, lines 6-7] must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an The objection to the drawings will not be held in abeyance.

Double Patenting
	The double patenting rejection of 10/28/20 has been withdrawn in view of the terminal disclaimer of 1/28/20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-4, 6-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahlhoff et al. (2015/0309241) in view of Lee (8,851,734).
With respect to claim 1, Sahlhoff discloses an illuminator [200], comprising: a light guide [102] including a light exit surface and a reflection surface opposite the light exit surface [note paragraph 0023]; a plurality of light emitting diodes (LEDs) [104a, 104b, 104c] positioned around a perimeter of the light guide [102] and configured to direct light into the light guide [102]; and a plurality of light extraction features [124a, 124b, 124c] distributed non-uniformly [figures 11-13] on the light guide [102] and configured to extract light out of the light guide [102], the plurality of LEDs [104a, 104b, 104c] and the plurality of light extraction features [124a, 124b, 124c] being positioned such that the extracted light is distributed asymmetrically around the perimeter of the light guide [102; figures 7-10].
Sahlohoff does not disclose the plurality of light extraction features are distributed non-uniformly on the light guide with a density that varies over the light exit surface of the light guide.  Lee in a similar side illuminated light guide discloses a plurality of light extraction features [26] are distributed non-uniformly on the light guide [20] with a 
With respect to claim 2, Sahlhoff discloses the plurality of light extraction features 124a, 124b, 124c] includes a plurality of prisms [figure 11].
With respect to claim 3, Sahlhoff discloses the plurality of prisms [124a, 124b, 124c] is molded [paragraph 0028] on the light guide [102].
With respect to claim 4, Sahlhoff discloses for a first plane that is generally orthogonal to the light exit surface, the extracted light includes more light on a first side of the first plane than on a second side, opposite the first side, of the first plane [figures 7-9: note the first plane can be defined as extending between 0 degrees and 180 degrees].
With respect to claim 6, Sahlhoff does not disclose the distribution of the light extraction features, as claimed. It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Sahlhoff so the plurality of light extraction features are distributed to have a higher density on the first side of the first plane than on the second side of the first plane if such a distribution would produce a more desirable light output.
claim 7, Sahlhoff discloses the plurality of light extraction features [124a, 124b, 124c.] is distributed to have a density that varies with distance to a front edge of the light guide [figures 7-9: on the perimeter of the light guide], the front edge being a portion of the perimeter of the light guide [102] that is spaced farthest away from the first plane on the first side of the first plane [at the point of 90 degrees in figures 7-9].
With respect to claim 8, Sahlhoff discloses the plurality of light extraction features [124a, 124b, 124c] is positioned on the light exit surface of the light guide [paragraph 0027].
With respect to claim 9, Sahlhoff discloses the plurality of light extraction features [124a, 124b, 124c] is positioned on the reflection surface [paragraph 0023] of the light guide [paragraph 0027].
With respect to claim 10, Sahlhoff does not disclose the plurality of LEDs [104a, 104b, 104c] are distributed uniformly around the perimeter of the light guide. It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Sahlhoff so the LEDs are distributed uniformly around the perimeter of the light guide if such a distribution would produce a more desirable light output and to increase the intensity of the light output if additional LEDs are added.
With respect to claim 11, Sahlhoff discloses the plurality of LEDs [104a, 104b, 104c] is distributed non-uniformiy around the perimeter of the light guide [102, figure 11].
With respect to claim 12, Sahlhoff discloses the light guide [102] has a circular perimeter [figures 11 -13].
claim 13, Sahlhoff discloses the light guide [102] has a polygonal perimeter [figure 14].
With respect to claim 14, Sahlhoff discloses the light guide [102] has a polygonal perimeter that includes at least one obtuse angle [figure 14].
With respect to claim 15, Sahlhoff discloses a method, comprising: producing light with a plurality of light emitting diodes (LEDs) [104a, 104b, 104c] positioned around a perimeter of a light guide [102, figure 11], the light guide [102] including a light exit surface [108/108] and a reflection surface [108/106: paragraph 0023] opposite the light exit surface [108/108]; directing the produced light into the light guide [102]; directing a first portion of the light, within the light guide [102], to strike the light exit surface [106/108]; directing a second portion of the light, within the light guide [102], to reflect off the reflection surface [paragraph 0023] and strike the light exit surface [106/108]; and extracting, with a plurality of light extraction features [124a, 124b, 124c] positioned on the light exit surface [108/108], the plurality of light extraction features are distributed non-uniformly on the light guide [figure 11-13], at least some of the first portion of the light and at least some of the second portion of the light, the plurality of LEDs [104a, 104b, 104c] and the plurality of light extraction features [124a, 124b, 124c] being positioned such that the extracted light is distributed asymmetrically around the perimeter of the light guide [102; figures 7-10]. Note the method claimed is inherent in view of the device of Sahlhoff.
Sahlohoff does not disclose the plurality of light extraction features are distributed non-uniformly on the light guide with a density that varies over the light exit surface of the light guide.  Lee in a similar side illuminated light guide discloses a plurality of light 
With respect to claim 16, Sahlhoff discloses, for a first plane that is generally orthogonal to the light exit surface [108/108], the extracted light includes more light on a first side of the first plane than on a second side, opposite the first side, of the first plane [see light output distribution in figures 7-10].
With respect to claim 18, Sahlhoff does not disclose the distribution of the light extraction features, as claimed. It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Sahlhoff so the plurality of light extraction features are distributed to have a higher density on the first side of the first plane than on the second side of the first plane if such a distribution would produce a more desirable light output.
With respect to claim 19, Sahlhoff discloses the plurality of light extraction features [124a, 124b, 124c] is distributed to have a density that varies with distance to a front edge [figures 7-9: on the perimeter of the light guide], the front edge being a portion of the perimeter of the light guide [102] that is spaced farthest away from the first plane on the first side of the first plane [at the point of 90 degrees in figures 7-9].
claim 20, Sahlhoff discloses an illuminator [200], comprising: a light guide [102] including a light exit surface and a reflection surface opposite the light exit surface [note paragraph 0023]; a plurality of light emitting diodes (LEDs) [104a, 104b, 104c] positioned around a perimeter of the light guide [102] and configured to direct light into the light guide [102]; and a plurality of light extraction features [124a, 124b, 124c] positioned on the light exit surface [paragraph 0027], the plurality of light extraction features are distributed non-uniformly on the light guide [figure 11-13] and configured to extract light out of the light guide [102], the plurality of LEDs [104a, 104b, 104c] and the plurality of light extraction features [124a, 124b, 124c] being positioned such that for a first plane that is generally orthogonal to the light exit surface, the extracted light includes more light on a first side of the first plane than on a second side, opposite the first side, of the first plane [see light output distribution in figures 7-10].
Sahlohoff does not disclose the plurality of light extraction features are distributed non-uniformly on the light guide with a density that varies over the light exit surface of the light guide.  Lee in a similar side illuminated light guide discloses a plurality of light extraction features [26] are distributed non-uniformly on the light guide [20] with a density that varies over the light exit surface [24] of the light guide [20: figure 2] to produce a more desirable light output with more consistent light output over the length of the light guide.  It would have been obvious to one or ordinary skill at the time the invention was made to for the device of Sahlohoff so that the plurality of light extraction features are distributed non-uniformly on the light guide with a density that varies over the light exit surface of the light guide as taught by Lee to produce a more desirable light output with more consistent light output over the length of the light guide.   
Response to Arguments
With respect to independent claims 1, 15 and 20, applicant argues “Sahlhoff does not disclose a configuration in which the micro-optical elements are positioned non-uniformly in the array”.  The examiner disagrees.  Applicant’s attention is directed to figures 11-13 in which the micro-optical elements are positioned non-uniformly.
With respect to independent claims 6 and 10, applicant argues, “Sahlhoff fails to disclose, teach, or even suggest ‘a plurality of light extraction features positioned on the light guide and distributed non-uniformly on the light guide with a density that varies over the light exit surface of the light guide’”.  The examiner maintains that this feature is obvious over the prior art and has been taught in many patents including the newly cited Lee (8,851,734).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LAURA K TSO/Primary Examiner, Art Unit 2875